Case: 1:13-cv-02635 Document #: 276 Filed: 07/02/20 Page 1 of 1 PageID #:3622

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                               Eastern Division

Alan K Carlson, et al.
                                               Plaintiff,
v.                                                           Case No.: 1:13−cv−02635
                                                             Honorable Andrea R. Wood
Northrop Grumman Severance Plan, et al.
                                               Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Thursday, July 2, 2020:


        MINUTE entry before the Honorable Andrea R. Wood: The parties' agreed motion
for enlargement of page limitation on briefing of parties' motions for summary judgment
[275] is granted in part as follows: Plaintiffs' memorandum in support of their motion for
summary judgment and Defendants' response to the motion shall not exceed 20 pages.
Defendants' memorandum in support of their motion for summary judgment and Plaintiffs'
response to the motion shall not exceed 30 pages. The parties' reply briefs shall not exceed
15 pages. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
